9 A.3d 1136 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Khalil SCOTT, Petitioner.
No. 414 EAL 2010.
Supreme Court of Pennsylvania.
December 7, 2010.

ORDER
PER CURIAM.
AND NOW, this 7th day of December 2010, the Petition for Allowance of Appeal *1137 is GRANTED. The issue, as stated by petitioner, is:
Where a condition of petitioner's house arrest was that he not "communicate with" fellow members of a gang, was not there insufficient evidence that petitioner violated that condition by merely identifying himself as a gang member on his MySpace page and posting therein the message "Free Quil and Joe," two imprisoned gang members, as well as posting non-gang related lyrics from popular rap songs?